El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Quintín Dávila fué declarado culpable de acometimiento y agresión con circunstancias agravantes en virtud de una denuncia que sólo imputaba un delito de acometimiento y agresión con el cabo de un revólver, y en la cual no se expre-saba ninguna otra circunstancia que colocara el caso bajo* alguna de las diez formas agravantes designadas en la ley de marzo 10, 1904. El acusado apela contra la sentencia, que le impuso una multa de cincuenta dollars, y en el recurso' se impugna la suficiencia de la denuncia, así como la de la prueba.
. El golpe en este caso fué dado con el cabo de un revólver. La única disposición legal aplicable a esta denuncia y que podría hacer el delito más grave que un acometimiento y agresión simple, es la contenida en el inciso 8 de la sección 6 de la,dicha ley de 10 de marzo de 1904, o, en otras pala-' bras, cuando la agresión se comete con nn arma mortífera, en circunstancias que no revistiesen la intención de matar' o mutilar. El Fiscal admite que no se demostró acometi-. *338miento y agresión alguno con circunstancias agravantes puesto que una agresión con el cabo de un revólver no es en sí-un acometimiento con arma mortífera; y la jurispru-dencia citada apoya tal admisión. Arma mortífera puede definirse como cualquier instrumento que cause la muerte o grave daño corporal, al ser usado del modo corriente y usual que su forma y construcción revela. 2 R. C. L. Assault & Battery, párrafo 25. En el caso de Filkins v. People, 60 N. Y. 101, 25 A. R. 143, se resolvió que un golpe dado con el cabo de un bieldo usado en forma de garrote no constituía un aco-metimiento con arma cortante, de acuerdo con la ley defi-niendo el acometimiento con armas mortíferas. El Juez Presidente, Sr. Roberts, en el caso de Skidmore v. State, 43 Texas, 96, 97, declaró que cuando una pistola es usada sólo para golpear, no es más que un pedazo de hierro de igual tamaño, peso y forma; y dicho caso fue citado con apro-bación en el de Jenkins v. State, 30 Texas Court of Appeals, 380.
En el caso de Acers v. United States, 164 U. S. 391, la corte resolvió que un arma es mortífera según el uso que de ella se haga, y citó el caso de Jenkins v. State, supra. De acuerdo con estas decisiones, un revólver usado como un pe-dazo de hierro no. es necesariamente un arma mortífera, a menos que por su tamaño así lo sea, y en este caso nada de-muestra que el arma fuera mortífera por su tamaño o que fuera usada en su forma mortífera, o, en otras palabras, con violencia mortal. Por lo tanto, creemos que no existe prueba - alguna de un acometimiento y agresión grave.
Además, aunque la prueba es contradictoria, hubo eviden-cia tendente a demostrar que el acusado acometió al denun-ciante con el cabo de un revólver causándole las heridas y perdida de sangre que expresa la denuncia. Por tanto, la corte estuvo justificada al imponer la pena máxima de cin-cuenta dollars de multa y no vemos razón alguna para modi-ficar su sentencia sino en lo que respecta a eliminar las pala-*339bras “con circunstancias agravantes.” En sus efectos, el caso estuvo muy cerca de estar comprendido en el inciso 7 de la ley, pues casi se causaron heridas graves.
La sentencia .debe ser modificada.

Confirmada la. sentencia apelada pero modi-ficada en el sentido de declarar culpable al acusado de un delito de acometimiento y agresión simple.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.